Title: William Henry Harrison to Thomas Jefferson, 3 October 1809
From: Harrison, William Henry,Johnston, John
To: Jefferson, Thomas


          Dear Sir  Fort Wayne 3rd Oct. 1809.
          Mr John Johnston the U.S. Factor & Indian Agent at this place designing to pass through your neighbourhood on his way to the Seat of Government & having expressed a wish to pay his respects to you—I take great pleasure in the opportunity it gives me of making him personally known to you as a Gentleman of Amiable private Character & a highly zealous & usefull public Officer—Knowing the interest you take in the affairs of this Country particularly in those that relate to the Aborigines I refer you to Mr Johnston as a person well able to Satisfy your enquiries
          
          wishing that you may long enjoy in private that happiness to which your eminent public Services so justly intitle you—
          I remain my dear Sir with the cincerest respect your ever faithful friend & Servt William Henry Harrison
        